 


116 HRES 967 EH: Providing for consideration of the resolution (H. Res. 965) authorizing remote voting by proxy in the House of Representatives and providing for official remote committee proceedings during a public health emergency due to a novel coronavirus, and for other purposes; providing for consideration of the bill (H.R. 6800) making emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes; providing for proceedings during the period from May 19, 2020, through July 21, 2020; and for other purposes.
U.S. House of Representatives
2020-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
2d Session 
H. RES. 967 
In the House of Representatives, U. S.,

May 15, 2020
 
RESOLUTION 
Providing for consideration of the resolution (H. Res. 965) authorizing remote voting by proxy in the House of Representatives and providing for official remote committee proceedings during a public health emergency due to a novel coronavirus, and for other purposes; providing for consideration of the bill (H.R. 6800) making emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes; providing for proceedings during the period from May 19, 2020, through July 21, 2020; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 965) authorizing remote voting by proxy in the House of Representatives and providing for official remote committee proceedings during a public health emergency due to a novel coronavirus, and for other purposes. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules.  2.Upon adoption of this resolution it shall be in order to consider in the House without intervention of any question of consideration the bill (H.R. 6800) making emergency supplemental appropriations for the fiscal year ending September 30, 2020, and for other purposes. All points of order against consideration of the bill are waived. The amendment printed in the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations; and (2) one motion to recommit with or without instructions.  
3.Until completion of proceedings enabled by the first two sections of this resolution— (a)the Chair may decline to entertain any intervening motion (except as expressly provided herein), resolution, question, or notice; and 
(b)the Chair may decline to entertain the question of consideration.  4.On any legislative day during the period from May 19, 2020, through July 21, 2020— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I.  6.Each day during the period addressed by section 4 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  
7.Each day during the period addressed by section 4 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.  8.Each day during the period addressed by section 4 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.  
9.Each day during the period addressed by section 4 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XV.  10.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July, 2020.  
11.It shall be in order at any time through the calendar day of July 19, 2020, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.  12.The requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 21, 2020. 
 
Cheryl L. Johnson,Clerk.
